Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected compounds of formula (II) and formula (III) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25th, 2022.
Applicant’s election without traverse of formula (I) and (A1)mAA’MX3 in the reply filed on March 25th, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, Applicant recites, “An optoelectronic device and/or photovoltaic device”.  Is there two devices or is there one device?  Appropriate action is required.

Regarding Claim 8, Applicant recites, “a compound of formula (II) (I)”.  Is this compound formula II or formula I?  Appropriate action is required.

Regarding Claim 9, Applicant recites, “n-type semiconductor”.  An n-type semiconductor what?  Is this a layer?  Appropriate action is required.

Regarding Claims 13-14, Applicant recites, “a metal organohalide perovskite photovoltaic device, a metal organohalide perovskite solar cell”.  These terms are synonyms for one another, e.g., they represent the same thing, it’s unclear how they are different limitations.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US 2020/0035419 A1).

In view of Claims 8, Sato et al. teaches a photovoltaic device (Figure 1) comprising an electron transport layer (Figure 1-2, 6, #12 & Paragraph 0323-0324 – TiO2 or Figure 1-2, 6, #14 & Paragraph 0101), a light harvesting layer comprising a metal organohalide perovskite (Figure 1-2, 6, #13A-C & Paragraph 0325-0331), and a hole transport material (Figure 1-2, 6, #3A-C & Paragraph 0064).
Sato et al. discloses a compound that is infiltrated in the light-harvesting layer (Paragraph 0056), wherein the compound is represented by Formula (A-0) that represents (G)p-L (Paragraph 0184).  L is represented by an adamantane ring (Paragraph 0186) that equates to Formula (I), in this scenario R1, R2, and R3 represent hydron.  (G)p represents SO3Ra (Paragraph 0212), wherein Ra may represent an alkyl group with a value of 1, this equates to the formula CH3SO3- (Paragraph 0213).
In regards to the limitation that the compound, “is a crystal defect mitigating agent or passivating agent”.
Sato et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the compound to function as “a crystal defect mitigating agent or passivating agent”.  See MPEP 2112.01 I.

In view of Claim 2, Sato et al. is relied upon for the reasons given above in addressing Claim 8. Sato et al. teaches that L is represented by an adamantane ring (Paragraph 0186) that equates to Formula (I), in this scenario R1, R2, and R3 represent hydron.  (G)p represents SO3Ra (Paragraph 0212), wherein Ra may represent an alkyl group with a value of 1, this equates to the formula CH3SO3- (Paragraph 0213).

In view of Claim 3, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches that L is represented by an adamantane ring (Paragraph 0186) that equates to Formula (I), in this scenario R1, R2, and R3 represent hydron.

In view of Claim 4, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches that the compound is represented by Formula (A-0) that represents (G)p-L (Paragraph 0184).  L is represented by an adamantane ring (Paragraph 0186) that equates to Formula (I), in this scenario R1, R2, and R3 represent hydron.  (G)p represents SO3Ra (Paragraph 0212), wherein Ra may represent an alkyl group with a value of 1, this equates to the formula CH3SO3- (Paragraph 0213) e.g., R is represented by R9 a C1-C15 heteroalkyl group.

In view of Claim 5, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches (G)p represents SO3Ra (Paragraph 0212), wherein Ra may represent an alkyl group with a value of 1, this equates to the formula CH3SO3- (Paragraph 0213).

In view of Claim 9, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the photovoltaic device further comprises a conducting support layer (Figure 1-2, 6, #11 & Paragraph 0090) an n-type semiconductor (Figure 1-2, 6, #12 & Paragraph 0323-0324 – TiO2 or Figure 1-2, 6, #14 & Paragraph 0101) and a back contact (Figure 1-2, 6, #2 & Paragraph 0075).  Sato et al. teaches the n-type semiconductor is in electric contact with the conducting support layer and the electron transport layer is in electric contact with the n-type semiconductor and the back contact is in electric contact with the hole transport layer (Figure 1-2, 6, #6 & Paragraph 0065).

In view of Claim 10, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the metal organohalide perovskite is at least selected from formula IA, where A is Cs, M is Sn and X is I (Paragraph 0175-0176).

In view of Claim 11, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches the hole transport material is selected from semiconductor particles comprising CuI and CuSCN and spiro-OMeTAD (Paragraph 0238-0239).

In view of Claim 12, Sato et al. is relied upon for the reasons given above in addressing Claim 9.  Sato et al. teaches the electron transport layer comprises an amorphous metal oxide layer (Figure 1-2, 6, #14 & Paragraph 0101 – ZnO).

In view of Claims 13-14, Sato et al. is relied upon for the reasons given above in addressing Claim 8.  Sato et al. teaches that the device is a metal organohalide perovskite photovoltaic device (Paragraph 0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726